IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,387-01


                       EX PARTE STANLEY ALLEN GRAY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CM-15-00176 IN THE 87TH DISTRICT COURT
                             FROM LEON COUNTY


        Per curiam.

                                             ORDER

        Applicant pleaded guilty to aggravated assault and, after a period of deferred adjudication,

was sentenced to thirty years’ imprisonment. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

        Applicant contends that his plea was involuntary and his counsel at both his initial plea and

the motion to adjudicate hearing were ineffective for, among other things, failing to investigate,

failing to examine the BB gun allegedly used in the offense, failing to speak to witnesses, failing to

obtain records, and failing to investigate possible defenses. Applicant has alleged facts that, if true,

might entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781
                                                                                                       2

(Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial court is the

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order counsel from both the initial plea hearing and the motion to adjudicate to respond to

Applicant’s claims. In developing the record, the trial court may use any means set out in Article

11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is

appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsels’

performance were deficient and Applicant would have insisted on a trial but for counsels’ alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: March 31, 2021
Do not publish